DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendments to the claims and abstract of the specification, in the submission dated 12/23/19, are acknowledged and accepted.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7, drawn to a stereoscopic image forming device to be formed in a ring shape or a shape partly using a ring shape when viewed from above, comprising: a plurality of first vertical light reflective members provided on one side of a transparent flat plate material, the first vertical light reflective members arranged radially .
Group II, claim(s) 8, drawn to a method for manufacturing a stereoscopic image forming device to be formed in a ring shape or a shape partly using a ring shape when viewed from above, comprising: a first process of producing a first mold base material, a second process of producing a second mold base material from a second transparent resin by any one of press molding, injection molding, or roll forming, a third process of selectively forming metal reflective surfaces being first and second vertical light reflective members only on the vertical surfaces of the grooves of the first and second mold base materials and thereby producing first and second intermediate base materials; and a fourth process of filling the grooves of the first and second intermediate base materials with a third transparent resin having a refractive index equal to or approximate to within a range of 0.95 to 1.05 times refractive indexes of the first and second transparent resins, and laminating and joining the first and second intermediate base materials in a manner that the reference points X and Y are arranged to overlap each other when viewed from above while the grooves of the first and second intermediate base materials are arranged to face each other.
Group III, claim(s) 9, drawn to a method for manufacturing a stereoscopic image forming device to be formed in a ring shape or a shape partly using a ring shape when viewed from above, comprising: a first process of producing a first mold base material .
Group IV claim(s) 10, drawn to a method for manufacturing a stereoscopic image forming device to be formed in a ring shape or a shape partly using a ring shape when viewed from above, comprising: a first process of producing a mold base material from a first transparent resin by any one of press molding, injection molding or roll forming, the mold base material including a transparent flat plate material, one side of the transparent flat plate material including a plurality of triangular cross-sectional first grooves each having a vertical surface and a plurality of triangular cross-sectional first 
Group V, claim(s) 11, drawn to A method for manufacturing a stereoscopic image forming device to be formed in a ring shape or a shape partly using a ring shape when viewed from above, comprising: a process of producing a molded body from a transparent resin by any one of press melding, injection molding, or roll forming, the molded body including a transparent flat plate material, one side of the transparent flat plate material including a plurality of trapezoidal cross-sectional first projections each having a vertical surface being a first vertical light reflective member and a inclined surface and a plurality of triangular cross-sectional first grooves each formed in between the adjacent first projections, each of the first projections and grooves arranged radially around a reference point X, the other side of the transparent flat plate material including a plurality of trapezoidal cross-sectional second projections each having a vertical surface being a second vertical light reflective member and a inclined surface and a plurality of triangular cross-sectional grooves each formed in between the adjacent second projections, each of the second projections and grooves arranged concentrically around a reference point Y overlapping the reference point X when viewed from above.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Inventions I-V lack unity of invention because the groups do not share the same or corresponding technical feature.  The special technical feature each group is different from the special technical feature of the other groups for at least the reasons noted above.  
A telephone call was made to Applicant’s representatives on 2/2/22 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872